DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 5, 10, 14, 16, and 21 which changes the scope of the claims and as such a new grounds of rejection is issued. 

In regards to the objections to the drawings Applicant asserts: 
In addition, FIG. 1B of the as-filed drawings has been amended to schematically illustrate an example of how the electrical tabs/portions of a self-heating battery are in electrical contact with the electrical tabs/portions of a working battery for transferring heat from the self-heating battery to the working battery….One replacement sheet of drawings, consisting of FIG. 1B, is submitted herewith as an attachment in compliance with 37 C.F.R. § 1.121. See, e.g., MPEP 608.02. This Replacement Drawing Sheet replaces page two (2/3) of the originally presented drawings. New matter is not being introduced into the subject application through the submission of the replacement sheet.
In response: 
Examiner maintains drawing objection for the reasons set forth below.
In regards to the 112, first rejection, Applicant asserts:
Consequently, the as-filed specification provides legally descriptive support for the claimed heat that is generated by the self-heating battery 16a via electrical resistance using the uncoated portions of the electrical tabs 16d and 16e
In response:
Examiner respectfully disagree and maintains the 112, first rejection, for the reasons set forth below.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Drawing Objections
The amendment filed 3/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Fig. 1B of the drawing amendment filed on 3/11/2022 and (based on Applicants remarks filed 3/11/2022) the drawing amendment shows that self-heating battery 16a is electrically connected in series with the working battery 16f. The original specification does not support the self-heating and working battery connected in series.
Applicant is required to cancel the new matter in the reply to this Office Action.
	
Correction is required.

Examiner notes on claim interpretation

In regards to claim language “working battery” and “self-heating battery”, the specification ([0014] and Fig. 1A-1B) states that The battery 14 can have various cells, including a self-heating cell or battery 16a and a working cell or battery 16b.
Therefore Examiner interprets a “working battery” as working cell of a battery and “self-heating battery” as self-heating cell of said battery.
In regards to  “communicating, with a self-heating battery on-board the vehicle, an indication that the motor of the vehicle has failed to start”
The specification also states ([0046] and Fig. 1A) …. the vehicle 12 may indicate that the motor 17/20a of the vehicle 12 failed to start, by way of an indication 52. The vehicle's systems can communicate with the self-heating battery 16a on-board the vehicle 12 the indication 52 that the motor 17/20a of the vehicle 12 has failed to start.
[0006] monitoring the vehicle for the remote vehicle start request with a communication module of the self-heating battery and idling the battery communication module of the self-heating battery until the remote vehicle start request via the wireless signal is received … [0050] Under these conditions, the vehicle's systems, including the battery communication module 34, can go into a stand-by state, or idle, until another remote vehicle start request is received.
Fig.1A also shows said indication 52 is provided to a module comprising a battery communication module 34 and battery 14 (which includes the self-heating battery 16b and working battery 16a).
As such the specification suggests that battery communication module of the self-heating battery is battery communication module 34 which is a communication module located on the vehicle and not included in the self-heating cell 16a.
Therefore Examiner will interpret claim language “communicating, with a self-heating battery on-board the vehicle” as communicating with a battery communication module  that is on-board a vehicle or interprets the “self-heating battery” as self-heating cell and of said battery and a vehicle battery communication module.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The claims recite the following: 
Claim 1 recites: “ the self-heating battery to output electrical-resistance-generated heat transferred from the heating electrical tabs to the working electrical tabs to heat the working battery.
Claim 16 recites “operating the self-heating battery to output electrical-resistance-generated heat transferred from the heating electrical tabs to the working electrical tabs via the electrical contact therebetween the heating electrical tabs and the working electrical tabs to heat the working battery for the calculated wait time”
Claim 5 recites “wherein the step of operating the self-heating battery comprises activating the self-heating battery to operate the heating electrical tabs at an electrical resistance whereat uncoated portions of the heating electrical tabs of the self-heating battery generate heat for heating the working battery.
Claim 21 recites “the self-heating battery to output electrical-resistance-generated heat transferred through an at least partially uncoated portion of each of the heating electrical tabs to the working electrical tabs extending from the working battery container to heat the working battery”
The above limitations are not supported in the specification and is therefore new matter.
The Applicants remark  which states (pg. 11) “that current collectors may be utilized with extended metal foil portions that are not coated with electrode material to provide additional useful resistance heating during cell operation. This very same incorporation by reference goes on to explain that these extended portions/tabs may be used to contact and heat an adjacent battery cell. Consequently, the as-filed specification provides legally descriptive support for the claimed heat that is generated by the self-heating battery 16a via electrical resistance using the uncoated portions of the electrical tabs 16d and 16e.”
Based on the Applicants remark above, the above claim language can be interpreted as extended portions/tabs heat the adjacent cell with heat generated by the electrical resistance of the uncoated portions of the electrical tabs. Or can be interpreted as radiated heat caused by dissipation due to current is sourced from the self-heating battery’s electrical tabs and transferred to the working battery electrical tabs.
However the specification does not support the  extended portions/tabs heat the adjacent cell with heat generated by the electrical resistance of the uncoated portions of the electrical tabs as asserted by the applicant.
The specification recites the following:  
[0024] In one example herein, a self-heating cell of a battery has one or more extended and/or uncoated portions of its conductive foil that has a higher electrical resistance when compared to other portions of the conductive foil. For example, the self-heating cell has an anode with a first extended and uncoated portion and a cathode with a second extended and uncoated portion. The one or more extended and/or uncoated portions can extend outside of a foil area of the self-heating cell and/or can be uncoated with both of an anode and cathode material. The one or more extended and/or uncoated portions are in electrical contact with a working cell of the battery so that the self-heating cell can generate and transfer heat to the working cell by way of the one or more extended and/or uncoated portions. The one or more extended and/or uncoated portions are in electrical contact with a working cell of the battery so that the self-heating cell can generate and transfer heat to the working cell by way of the one or more extended and/or uncoated portions.
[0028] ….. The tabs 16d, 16e can have a higher electrical resistance than other portions of the conductive foil.
 [0055] As discussed above, the self-heating battery 16a …. could include a self-heating cell in electrical contact with a working cell or battery 16b for transferring heat to the working battery 16b.
The specification above states that the self-heating battery uncoated portions are in electrical contact with the working battery and the self-heating cell generates and transfers heat “by way of” the uncoated portions of the electrical contact. 
The phrase “by way of” the extended and/or uncoated portions can be interpreted as the extended and/or uncoated portions are used as a means for the self-heating battery to generate and transfer heat. This does not limit the medium that the heat is transferred (i.e. radiated through air or through electrical contacts) nor limits the source of the generated heat (i.e. the self-heating battery housing or the electrical tabs). 
Additionally, the specification above merely describes the electrical resistance of the extended and uncoated portions of the anode and cathode and its resistance relative other portions of the self-heating battery’s conductive foil. The specification does not support the aforementioned resistance value is higher than other portions of the working battery. Therefore the specification does not support that the higher resistance value generates heat to thereby transfer the heat from the heating tabs to the working tabs the.  
Therefore the specification above does not support nor is limited to the extended portions/tabs heating the working battery with heat generated by the electrical resistance using the uncoated portions of the electrical tabs and transferring said heat from the heating tabs to the working tabs.
Claim 14 recites: wherein the heating electrical tabs of the self-heating battery  each includes an uncoated portion lacking an electrode material coating wherein the working electrical tabs of the working battery each includes a coating of electrode material and wherein the heating electrical tabs electrically contact the working electrical tabs via the uncoated portions to thereby transfer heat from the self-heating battery to the working battery.
The specification ([0010] and [0024]  or otherwise) does not support the working electrical tabs includes a coating of electrode material.
The specification also does not support the heating electrical tabs of the self-heating battery  each includes an uncoated portion lacking an electrode material coating and therefore does not support the heating electrical tabs electrically contact the working electrical tabs via the uncoated portions.
Claims 2-15 and 17-19 are included in this rejection based on their dependence of claims 1 and 16.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, Claims 1,16 and 21 recites “electrical-resistance-generated heat”. However, nowhere in the specification does it described in such a way as to enable one skilled in the art to generate “electrical-resistance-generated heat”.
Applicants remark  (pg. 11) states the following:
 “According to the Office, "electrical resistance generated heat" will be interpreted as "radiated or conducted heat generated from current flowing through resistance (i.e. 'dissipated heat')." Id, ,i 2. Applicant respectfully disagrees.”
Applicants remark (pg. 11) and states the following:
“Through incorporation by reference, paragraph [0024] also explains that current collectors may be utilized with extended metal foil portions that are not coated with electrode material to provide additional useful resistance heating during cell operation. This very same incorporation by reference goes on to explain that these extended portions/tabs may be used to contact and heat an adjacent battery cell. Consequently, the as-filed specification provides legally descriptive support for the claimed heat that is generated by the self-heating battery 16a via electrical resistance using the uncoated portions of the electrical tabs 16d and 16e.”

Based on Applicants remark above, it is unclear what is meant by “electrical resistance generated heat".  If the heat is not generated through current flowing through a resistance, it is not clear how the heat is generated through electrical resistance. It is not clear how the electrical resistance is generating the heat.

Claims 2-15 and 17-19 are included in this rejection based on their dependence of claims 1 and 16.

The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,16 and 21 recites “electrical-resistance-generated heat”. 
Based on Applicants remark above (pg. 11), it is unclear what is meant by “electrical resistance generated heat".  If the heat is not generated through current flowing through a resistance, it is not clear how the heat is generated through electrical resistance. It is not clear how the electrical resistance is generating the heat.
Examiner will interpret “electrical resistance generated heat" as radiated or conducted heat generated from current flowing through a resistance (i.e. 'dissipated heat').
Claims 2-15 and 17-19 are included in this rejection based on their dependence of claims 1 and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4,6-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160201634) in view of Pursifull (US 20190344774) in view of Meintschel (US 20100203379) as evident by Sadeghi (US20190344520).
As to claim 1, Kim discloses a method of operating a vehicle having a working battery (See Examiner notes on claim interpretation for interpretation of “working battery”. Fig. 1 the battery 10 includes four battery cells 11 connected in parallel or series [0036]. At least one of the four battery cells 11 identified as a “working battery”) the method comprising: 
establishing a temperature threshold for a cold-start of the vehicle (The reference temperature Tr (temperature threshold) is temperature value at which the output voltage of the battery 10 with Battery pack 100 is sufficiently high for starting the engine 130. [0056]- [0057] Fig. 1.); 
receiving a vehicle start request (user tries to start the vehicle 1000 at the first time t1 via engine starter 110 (Fig.1,  4 and [0076]). The control unit 40 (Fig. 2) in battery pack 100 detects the engine-start attempt ([0045] and [0076]-[0077]), wherein the vehicle start request is a request to start a motor of the vehicle (The engine starter 110 may be referred to as a starting motor ([0032]) ; 
determining, responsive to receipt of the vehicle start request that the motor of the vehicle has failed to start (Fig. 4 at t1-t2 a sufficiently high voltage was not applied to the engine starter 110. Thus the control unit 40 determines that the engine-start attempt has failed [0075]-[0077] [0100]); 
communicating with a self-heating battery on-board the vehicle (See Examiner notes on claim interpretation for interpretation of “self-heating battery”. Fig. 1 the battery 10 includes four battery cells 11 connected in parallel. At least one of the four battery cells 11 and controller 20 (Fig. 2) identified as self-heating battery) an indication that the motor of the vehicle has failed to start (0055] controller 20 determines that the engine-start attempt has failed ([0077])). 
Kim further discloses obtaining the temperature of the working battery on-board the vehicle or a temperature around the vehicle ([0079] … compare the temperature Tb of the battery 10); 
operating, responsive to the temperature of the working battery or the temperature around the vehicle being less than or equal to the temperature threshold for the cold-start of the vehicle, the battery to heat the battery (Fig. 4 when temperature Tb of the battery 10 is lower than the reference temperature Tr, controller 20 (within self-heating battery 100) outputs a self-discharge signal at a third time t3. As a result, the temperature Tb of the battery 10 increases to reference temperature value Tr at t4 ([0079]) ([0080]).
Kim further discloses sending another vehicle start request to start the motor of the vehicle (The user may make a second engine-start attempt at a fifth time t5 after the self-discharge period. Fig. 4 [0082]).
Kim does not disclose the vehicle start request is a remote vehicle start request and does not disclose receiving a remote vehicle start request via a wireless signal.
Pursifull teaches the vehicle start request is a remote vehicle start request and receiving a remote vehicle start request via a wireless signal (Fig. 2 system 290 may be in communication with a remote engine start receiver 295 (or transceiver) that receives wireless signals 206 from a key fob 204 having a remote start button 205 [0044]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the vehicle start request of Kim to be a remote vehicle start request and receiving a remote vehicle start request via a wireless signal, as taught by Pursifull in order to perform Kim’s method of warming the battery while protecting the user from extreme temperatures.
Although Kim discloses the battery 10 includes four battery cells 11 (including the self-heating and working battery) connected in series and/or parallel [0036] , Kim does not disclose/show the connection of the working and self-heating battery. In other words, Kim does not clearly show the working battery with a working battery container and a pair of working electrical tabs projecting from the working battery container nor discloses the self-heating battery including a pair of heating electrical tabs projecting from a heating battery container, wherein the heating battery container is located side-by-side with the working battery container of the working battery, and the heating electrical tabs are in electrical contact with the working electrical tabs to transfer heat from the self-heating battery to the working battery.
Meintschel teaches the working battery (Fig. 4 cell 1) with a working battery container (each cell has a cell housing and is a frame 5 which circumscribes the single cell 1 Abstract and [0034]) and a pair of working electrical tabs projecting from the working battery container (Fig.1 and 4 poles 3) and teaches the self-heating battery including a pair of heating electrical tabs projecting from a heating battery container (Fig. 4 another cell 1), wherein the heating battery container is located side-by-side with the working battery container of the working battery (Fig. 4 two cells are located side by side), and the heating electrical tabs are in electrical contact with the working electrical tabs ([0046] The abutting single cells 1 are connected electrically to each other via their pole lugs 3 for an electrical connection, by having the same polarity of two single cells 1 abutting each other connected in a form-fit and material-fit manner by means of a spot welding method or another suitable welding or pressing method).
It would have been obvious to a person of ordinary skill in the art to modify Kim’s battery 10 to include the working battery with a working battery container and a pair of working electrical tabs projecting from the working battery container, the self-heating battery including a pair of heating electrical tabs projecting from a heating battery container, wherein the heating battery container is located side-by-side with the working battery container of the working battery, and the heating electrical tabs are in electrical contact with the working electrical tabs, in order handle a single cell with ease ([0016] of Meintschel) and to avoid the need for additional components, as e.g., conductor rails, cell connectors and/or cell connector plates ([0046] of Meintschel).
In regards to the heating electrical tabs in electrical contact with the working electrical tabs to transfer heat from the self-heating battery to the working battery,  the teachings of Kim in view of Meintschel as described above wherein the battery 10 is modified to be connected as taught by Meintschel and discharged in order to heat the battery 10 as disclosed by Kim, will transfer heat between the self-heating battery to the working battery since electrical conductors (i.e., Meintschel positive and negative terminals 3) generate heat when conducting current. 
Also even though Kim discloses heating the battery responsive to the temperature of the working battery or the temperature around the vehicle being less than or equal to the temperature threshold for the cold-start of the vehicle, Kim does not clearly show that said heating includes the self-heating battery to output electrical-resistance-generated heat transferred from the heating electrical tabs to the working electrical tabs to heat the working battery.
However, based on scientific principle a conductor will generate heat when it conducts current due to the conductor’s resistance. This principle is further evident through by Sadeghi ([0049]) where Sadeghi states that Joule heating, also known as Ohmic heating and resistive heating, is the process by which the passage of an electric current through a conductor produces heat. Joule's first law states that the power of heating generated by an electrical conductor is proportional to the product of its resistance and the square of the current.
 As such, since current is conducted through Kim’s heating and working tabs when battery 10 is discharged, the heating and working tabs will generate heat due to their electrical resistance (i.e. “electrical-resistance-generated heat”). Since heat is thermally conductive in the heating and working tabs, then said generated heat is transferred from the self-heating battery to the working battery (and vice versa) via heating and working tabs.
Thus the combined teachings of Kim in view of Meintschel will render the self-heating battery outputting electrical-resistance-generated heat transferred from the heating electrical tabs to the working electrical tabs to heat the working battery.
As to claim 2, Kim in view of Pursifull in view of Meintschel evident by Sadeghi. teaches the method of claim 1, further comprising: monitoring the vehicle for the remote vehicle start request ((Fig.1,  4 and [0076]-[0077] of Kim teaches vehicle start request received. Pursifull teaches Remote start button 205 Fig. 2 and [0044]) with a communication module of the self-heating battery (Fig. 6 of Kim When the ignition switch 150 is operated, an engine-start preparation signal is output to signal receiving unit 45 (communication module) of the battery pack 100a through the signal terminal 103 ([0086] [0089] of Kim). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kim to include monitoring the vehicle for the remote vehicle start request with a communication module of the self-heating battery, in order to self-discharge the battery 10 according to the temperature of the battery 10 if the battery pack 100a receives an engine-start preparation signal from an external device as taught by Kim ([0089]).
Kim in view of Pursifull in view of Meintschel teaches receiving a remote vehicle start request via the wireless signal (Fig.1, 4 and [0076]-[0077] of Kim teaches vehicle start request received. Remote start button 205. Fig. 2 and [0044] Pursifull).
Kim in view of Pursifull in view of Meintschel does not teach idling the communication module of the self-heating battery until receipt of the remote vehicle start request via the wireless signal. 
It would have been obvious to a person of ordinary skill in the art to modify the method of Kim to include idling the communication module of the self-heating battery until receipt of the remote vehicle start request via the wireless signal, in order to save power consumption when the communication module is not in use.
As to claim 3, Kim in view of Pursifull in view of Meintschel evident by Sadeghi teaches the method of claim 1.
Kim does not disclose/teach wherein the step of receiving a remote vehicle start request includes a controller of the vehicle receiving the wireless signal from a personal mobile device, a key fob, a processor, a call center, and/or a combination thereof
Pursifull teaches wherein the step of receiving a remote vehicle start request includes a controller of the vehicle receiving the wireless signal from a personal mobile device, a key fob, a processor, a call center, and/or a combination thereof (remote engine start receiver 295 (controller) that receives wireless signals 206 from a key fob 204 having a remote start button 205. [0044] of Pursifull).
It would have been obvious to a person of ordinary skill in the art to modify the method of Kim to wherein the step of receiving a remote vehicle start request includes a controller of the vehicle receiving the wireless signal from a personal mobile device, a key fob, a processor, a call center, and/or a combination thereof, as taught by Pursifull in order to perform Kim’s method of warming the battery while protecting the user from extreme temperatures.
As to claim 4, Kim in view of Pursifull in view of Meintschel as evident by Sadeghi teaches the method of claim 1, further comprising responsive to the temperature of the working battery or the temperature around the vehicle being greater than the temperature threshold for the cold-start of the vehicle (Fig. 4 time greater that t5 when Tb is higher than Tr [0057] and [0100] of Kim).
Kim in view of Pursifull does not teach idling a communication module of the self-heating battery until another remote vehicle start request is received
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kim to include idling a communication module of the self-heating battery until another remote vehicle start request is received in response to the temperature of the working battery or the temperature around the vehicle being greater than the temperature threshold for the cold-start of the vehicle, in order to save power consumption when the communication module is not in use.
As to claim 6, Kim in view of Pursifull in view of Meintschel as evident by Sadeghi teaches the method of claim 1, wherein the temperature threshold includes a first temperature threshold is less than room temperature (reference temperature value 20C [0056] of Kim) and a second temperature threshold is less than the first temperature threshold (reference temperature value 10C [0056] of Kim). 
As to claim 7, Kim in view of Pursifull in view of Meintschel as evident by Sadeghi teaches the method of claim 1, further comprising calculating a wait time based on the temperature obtained and the temperature threshold (The self-discharging operation is performed for the predetermined time period. The predetermined time period is based on an initial temperature of the battery 10 compared with the reference temperature value. ([0070]-[0072] of Kim);
As to claim 8, Kim in view of Pursifull in view of Meintschel as evident by Sadeghi teaches the method of claim 7, the temperature of the working battery is approximately -30°C. (-20C [0071] of Kim), and the calculated wait time is approximately 90 seconds (if the initial temperature of the battery 10 is -20 C, the self-discharge signal may be output for 10 seconds (approximately 90 seconds) ([0071] of Kim). 
As to claim 9, Kim in view of Pursifull in view of Meintschel as evident by Sadeghi teaches the method of claim 7, wherein the step of operating the self-heating battery includes operating the self-heating battery for the calculated wait time (Fig. 4 [0071]- [0072] of Kim). 
As to claim 10, Kim in view of Pursifull in view of Meintschel as evident by Sadeghi teaches the method of claim 9, wherein the step of sending another vehicle start request includes sending the another vehicle start request after expiry of the calculated wait time ([0082] and Fig. 4 of Kim. The user may make a second engine-start attempt at a fifth time t5 after the self-discharge period (t3-t4)). 
As to claim 11, Kim in view of Pursifull in view of Meintschel as evident by Sadeghi teaches the method of claim 1, further comprising the another vehicle start request (Fig. 4 T5-t6 [0082]).
 communicating with the self-heating battery on-board the vehicle [Battery pack 100 (Fig. 1 and 2) of Kim] the indication that the motor of the vehicle has failed to start (The logical circuit 41 may determine that the engine-start attempt has failed when the logical circuit 41 detects that the current Ib is higher than the reference current value Ir but the voltage Vb is lower than the reference voltage value Vr ([0077]) of Kim); 
obtaining a temperature of the working battery on-board the vehicle or a temperature around the vehicle ([0079] of Kim the logical circuit 41 may compare the temperature Tb of the battery 10 (working battery) with the reference temperature value Tr.); 
operating, responsive to the temperature of the working battery or around the vehicle being less than or equal to the temperature threshold for the cold-start of the vehicle, operating the self-heating battery to heat the working battery (the logical circuit 41 may compare the temperature Tb of the battery 10 with the reference temperature value Tr. Since the temperature Tb of the battery 10 is lower than the reference temperature value Tr, the logical circuit 41 may output a self-discharge signal at a third time t3. As a result, the temperature Tb of the battery 10 reaches the reference temperature value Tr at the fourth time t4 ([0079]) ([0080] of Kim),
 calculating a wait time based on the temperature obtained and the temperature threshold (The self-discharging operation is performed for the predetermined time period. The predetermined time period is based on an initial temperature of the battery 10 compared with the reference temperature. ([0070]-[0072] of Kim); 
operating the self-heating battery for the calculated wait time to heat the working battery ([0071] - [0072] of Kim Based on the self-discharge signal, the self-discharge unit 50 may perform a self-discharging operation for the predetermined time period as described above, and then the battery 10 may generate heat); and 
after expiry of the calculated wait time, sending another vehicle start request ([0082] and Fig. 4 of Kim. The user may make a second engine-start attempt at a fifth time t5 after the self-discharge period (t3-t4)). 
Kim in view of Pursifull does not teach repeating the above steps responsive to a determination that the motor of the vehicle has failed to start after the vehicle start request. 
However it would be obvious to one of ordinary skill in the art for Kim’s method as claimed above to be repeated when the vehicle is shut off and sitting idle in the same cold temperature environment (t0 Fig. 4 of Km) after a successful start attempt at t5 (e.g. repeating Kim’s method responsive to a determination that the motor of the vehicle has failed to start after the another vehicle start request) in order for the user to have continuous use of Kim’s vehicle in cold climates.
As to claim 12, Kim in view of Pursifull in view of Meintschel as evident by Sadeghi teaches the method of claim 1, further comprising operating a vehicle system power mode after the step of sending another vehicle start request ([0082] The user may make a second engine-start attempt at a fifth time t5 after the self-discharge period. Therefore, the engine starter 110 may normally operate and the engine 130 may normally start. The generator module 120 (Fig. 5) converts mechanical energy generated by the engine 130 to electrical energy and supplies the electric energy the electrical load 140 (operating power mode) [0032]-[0033] of Kim). 
As to claim 13, Kim in view of Pursifull in view of Meintschel as evident by Sadeghi teaches the method of claim 1, wherein the self-heating battery includes a lithium-ion battery, a lithium air battery, a solid state battery, a sodium ion battery, and/or a combination thereof ([0028] of Kim. The battery pack 100 may include, for example, a lithium ion battery). 
As to claim 15, Kim in view of Pursifull in view of Meintschel as evident by Sadeghi teaches the method of claim 1, the motor of the vehicle is an electric driving motor and/or a starter motor ([0032] of Kim The engine starter 110 may be referred to as a starting motor). 
As to claim 16,  Kim discloses a method of operating a vehicle having a working battery (See Examiner notes on claim interpretation for interpretation of “working battery”. Fig. 1 the battery 10 includes four battery cells 11 connected in parallel or series [0036].. At least one of the four battery cells 11 identified as a “working battery”), the method comprising:
(a) establishing a temperature threshold for a cold-start of the vehicle (battery temperature of -20C where battery heating is initiated);
wherein the temperature threshold includes a first temperature threshold that is less than or equal to -20°C (temperature value -20C [0071] of Kim) and a second temperature threshold that is less than the first temperature threshold (Kim does not teach a second temperature threshold that is less than the first temperature threshold. However since Kim initiates battery warming at a battery temperature of -20°C ([0071]), it would be obvious to one of ordinary skill in the art to initiate battery warming at temperatures less than -20C (e.g. establishing a second temperature threshold) in order to elevate the battery temperature to start the engine as taught by Kim [0030]);
(b) receiving a vehicle start request (user tries to start the vehicle 1000 at the first time t1 via engine starter 110 (Fig.1,  4 and [0076]). The control unit 40 (Fig. 2) in battery pack 100 detects the engine-start attempt ([0045] and [0076]-[0077]), wherein the remote vehicle start request is a request to start a motor of the vehicle (The engine starter 110 may be referred to as a starting motor ([0032]);
(c) determining, responsive to receipt of the remote vehicle start request, that the motor of the vehicle has failed to start (Fig. 4 at t1-t2 a sufficiently high voltage was not applied to the engine starter 110. Thus the control unit 40 determines that the engine-start attempt has failed [0075]-[0077] [0100]);
(d) communicating, with a self-heating battery on-board the vehicle (See Examiner notes on claim interpretation for interpretation of “self-heating battery”. Fig. 1 the battery 10 includes four battery cells 11 connected in parallel. At least one of the four battery cells 11 and controller 20 (Fig. 2) identified as self-heating battery) an indication that the motor of the vehicle has failed to start (0055] controller 20 determines that the engine-start attempt has failed ([0077])).
Kim further discloses (e) obtaining a temperature of the working battery on-board the vehicle or a temperature around the vehicle with a controller area network of the vehicle or a temperature sensor in communication with the vehicle ([0079] … compare the temperature Tb of the battery 10. The logical circuit 41 detects an engine-start attempt based on temperature, of the battery 10 measured by the sensing unit 30 ([0045] or [0079]));
(f) calculating, responsive to the temperature of the working battery or the temperature around the vehicle being less than or equal to the first and/or second temperature thresholds of the temperature threshold, a wait time based on the temperature obtained and the first temperature threshold (The self-discharging operation is performed for the predetermined time period (t3-t4) .The predetermined time period is based on an initial temperature of the battery 10 compared with the reference temperature value. For example, if the initial temperature of the battery 10 is -20C (equal to first temp threshold), the self-discharge signal may be output for 10 seconds. ([0070]-[0072]);
Kim further teaches heating the battery for the calculated wait time (after the predetermined time period, the temperature of the battery 10 may become equal to or higher than the reference temperature value ([0070]- [0072] Fig.4) and (h) after expiry of the calculated wait time, sending another vehicle start request to start the motor of the vehicle ([0082] and Fig. 4. The user may make a second engine-start attempt at t5 after the self-discharge period).
Kim does not disclose the vehicle start request is a remote vehicle start request and does not disclose receiving a remote vehicle start request via a wireless signal.
Pursifull teaches the vehicle start request is a remote vehicle start request and receiving a remote vehicle start request via a wireless signal (Fig. 2 remote engine start receiver 295 (or transceiver) that receives wireless signals 206 from a key fob 204 having a remote start button 205  [0044]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the vehicle start request of Kim to be a remote vehicle start request and receiving a remote vehicle start request via a wireless signal, as taught by Pursifull in order to perform Kim’s method of warming the battery while protecting the user from extreme temperatures.
Kim does not explicitly state calculating a wait time based on the second temperature threshold.
However since Kim calculates a wait time based on the first temp threshold -20C, it would be obvious to one of ordinary skill in the art for Kim to calculate a wait time based on the second temperature threshold (less than -20C) in order to adequately elevate the battery temperature to start the engine as taught by Kim [0030].
Although Kim discloses the battery 10 includes four battery cells 11 (including the self-heating and working battery) connected in series and/or parallel [0036] , Kim does not disclose/show the connection of the working and self-heating battery. In other words, Kim does not clearly show the working battery with a pair of working electrical tabs projecting from a working battery container nor discloses the self-heating battery including a pair of heating electrical tabs projecting from a heating battery container, wherein the heating battery container is located side-by-side with the working battery container, and the heating electrical tabs are in electrical contact with the working electrical tabs of the working battery to thereby transfer heat from the self-heating battery to the working battery.
Meintschel teaches the working battery (Fig. 4 cell 1) with a pair of working electrical tabs projecting from a working battery container (each cell has a cell housing and is a frame 5 which circumscribes the single cell 1 Abstract and [0034]. Fig.1 and 4 poles 3) and teaches the self-heating battery including a pair of heating electrical tabs projecting from a heating battery container (Fig. 4 another cell 1), wherein the heating battery container is located side-by-side with the working battery container of the working battery (Fig. 4 two cells are located side by side), and the heating electrical tabs are in electrical contact with the working electrical tabs of the working battery ([0046] The abutting single cells 1 are connected electrically to each other via their pole lugs 3 for an electrical connection, by having the same polarity of two single cells 1 abutting each other connected in a form-fit and material-fit manner by means of a spot welding method or another suitable welding or pressing method).
It would have been obvious to a person of ordinary skill in the art to modify Kim’s battery 10 to include the working battery with a working battery container and a pair of working electrical tabs projecting from the working battery container, the self-heating battery including a pair of heating electrical tabs projecting from a heating battery container, wherein the heating battery container is located side-by-side with the working battery container of the working battery, and the heating electrical tabs are in electrical contact with the working electrical tabs in order handle a single cell with ease ([0016] and to avoid the need for additional components, as e.g., conductor rails, cell connectors and/or cell connector plates [0046]
In regards to the heating electrical tabs in electrical contact with the working electrical tabs to transfer heat from the self-heating battery to the working battery,  the teachings of Kim in view of Meintschel as described above wherein the battery 10 is modified to be connected as taught by Meintschel and discharged in order to heat the battery 10 as disclosed by Kim, will transfer heat between the self-heating battery to the working battery since electrical conductors (i.e., Meintschel positive and negative terminals 3) generate heat when conducting current. 
 Also even though Kim discloses heating the battery for the calculated wait time  Kim does not clearly show that said heating includes operating the self-heating battery to output electrical-resistance-generated heat transferred from the heating electrical tabs to the working electrical tabs via the electrical contact therebetween the heating electrical tabs and the working electrical tabs.
However, based on scientific principle a conductor will generate heat when it conducts current due to the conductor’s resistance. This principle is further evident through by Sadeghi ([0049]) where Sadeghi states that Joule heating, also known as Ohmic heating and resistive heating, is the process by which the passage of an electric current through a conductor produces heat. Joule's first law states that the power of heating generated by an electrical conductor is proportional to the product of its resistance and the square of the current.
 As such, since current is conducted through Kim’s heating and working tabs when battery 10 is discharged, the heating and working tabs will generate heat due to their electrical resistance (i.e. “electrical-resistance-generated heat”). Since heat is thermally conductive in the heating and working tabs, then said generated heat is transferred from the self-heating battery to the working battery (and vice versa) via heating and working tabs.
Thus the combined teachings of Kim in view of Meintschel will render the self-heating battery outputting electrical-resistance-generated heat transferred from the heating electrical tabs to the working electrical tabs via the electrical contact therebetween the heating electrical tabs and the working electrical tabs.
As to claim 17, Kim in view of Pursifull in view of Meintschel teaches the method of claim 16.
Kim in view of Pursifull in view of Meintschel does not teach further comprising repeating steps (d) to (h) until the motor of the vehicle has started.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kim to include further comprising repeating steps (d) to (h) until the motor of the vehicle has started, in order for the user to have continuous use of Kim’s vehicle in cold climates.
As to claim 18, Kim in view of Pursifull in view of Meintschel teaches the method of claim 16.
Kim in view of Pursifull in view of Meintschel does not teach wherein the second temperature threshold is equal to or less than -30° C. 
However, absent an objective showing of criticality with regards to the claimed temperature threshold, it would have been obvious to one of ordinary skill in the art through routine experimentation to establish the temperature threshold to include the second temperature being equal to or less than -30° C in order to reduce the users wait time of starting the vehicle.
As to claim 19, Kim in view of Pursifull in view of Meintschel teaches the method of claim 16, wherein the temperature of the working battery is approximately -30° C. (-20C [0072] of Kim), and wherein the calculated wait time is approximately 90 seconds (if the initial temperature of the battery 10 is -20 C, the self-discharge signal may be output for 10 seconds (approximately 90 seconds) ([0071] of Kim).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160201634) in view of Pursifull (US 20190344774) in view of Meintschel (US 20100203379) evident by Sadeghi (US20190344520) in view of Yu (US 20160308260).
As to claim 5, Kim in view of Pursifull in view of Meintschel teaches the method of claim 1.
Kim in view of Pursifull in view of Meintschel does not teach wherein the step of operating the self-heating battery comprises activating the self-heating battery to operate the heating electrical tabs at an electrical resistance whereat portions of heating electrical tabs of the self-heating battery generate heat for heating the working battery (Fig. 1-2 Based on scientific as evident by Sadeghi ([0049]), since current is conducted through both electrical and working tabs when battery 10 is discharged, and the conductors will generate heat due to their electrical resistance, then heat is generated and transferred from the self-heating battery to the working battery via the electrical conductors and vice versa.
Kim in view of Pursifull in view of Meintschel does not disclose/teach portions of electrical tabs are uncoated.
Yu teaches an electrical tab that is uncoated (Fig. 1 anode 12 has uncoated tab 22 and foil 14. Cathode 24 has uncoated connector tabs 30 and foil 26 [0023]-[0025]).
It would have been obvious to a person of ordinary skill in the art to modify the electrical tabs of Kim in view of Pursifull in view of Meintschel to be uncoated, as taught by Yu in order to serve as a current collector for the anode and cathode and for joining in an electrical connection with the other anodes in the overall stack [0023]-[0025].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160201634) in view of Pursifull (US 20190344774) in view of Meintschel (US 20100203379) evident by Sadeghi (US20190344520) in view of Holmdahl (US 10879518) in view of Park (US 20150086864).
As to claim 14, Kim in view of Pursifull in view of Meintschel teaches the method of claim 13, wherein the self-heating battery further includes portions of anode and cathode tabs that extend out of the first battery container of the self-heating battery (Fig. 1 of Meintschel showing the anode/cathode tabs 3 of unit 1) wherein the working battery further includes anode and cathode tabs that extend out of the second battery container (Fig. 1 of Meintschel showing the anode/cathode tabs 3 of unit 1), and wherein the first battery container electrically contacts the second battery container via the anode and cathode tabs contacting the anode and cathode tabs to thereby transfer heat from the self-heating battery to the working battery (Fig. 4 and [0046]).
Kim in view of Pursifull in view of Meintschel does not teach wherein the heating electrical tabs of the self-heating battery  each includes an uncoated portion lacking an electrode material coating and wherein the heating electrical tabs electrically contact the working electrical tabs via the uncoated portions to thereby transfer heat from the self-heating battery to the working battery.
Holmdahl teaches wherein the heating electrical tabs of the self-heating battery  each includes an uncoated portion lacking an electrode material coating (Col. 2 lines 40-50. Regions of the anode and cathode that are not coated with active material—such as those regions left un-coated to facilitate connection of the conductive tabs)
It would be obvious to one of ordinary skill in the art to modify the heating electrical tabs of Kim in view of Pursifull in view of Meintschel to include an uncoated portion lacking an electrode material coating in order to facilitate connection of the conductive tabs Col. 2 lines 40-50). Therefore since the uncoated portions facilitate connection, it would be obvious to one of ordinary skill in the art for the uncoated portions of Kim’s heating electrical tabs to contact the working electrical tabs. The connection between the heating electrical tabs and the working electrical tabs will transfer heat between both batteries in both directions.

Kim in view of Pursifull in view of Meintschel in view of Holmdah does not teach wherein the working electrical tabs of the working battery each includes a coating of electrode material.
Park teaches wherein an electrical tabs includes a coating of electrode material ([0009] a surface of the first electrode tab, which extends from a surface of the first electrode plate coated with the first electrode active material).
It would be obvious to one of ordinary skill in the art to modify the working electrical tabs of Kim in view of Pursifull in view of Meintschel to  each include a coating of electrode material in order to improve the stability of the secondary battery by preventing lithium ion accumulation in a separator.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160201634) in view of Meintschel (US 20100203379) evident by Sadeghi (US20190344520) in view of Yu (US 20160308260).
As to claim 21, Kim discloses a method of operating a vehicle having a working battery (See Examiner notes on claim interpretation for interpretation of “working battery”. Fig. 1 the battery 10 includes four battery cells 11 connected in parallel or series [0036].. At least one of the four battery cells 11 identified as a “working battery”), the method comprising:
receiving a vehicle start request to start a motor of the vehicle (user tries to start the vehicle 1000 at the first time t1 via engine starter 110 (Fig.1,  4 and [0076]). The control unit 40 (Fig. 2) in battery pack 100 detects the engine-start attempt ([0045] and [0076]-[0077]. The engine starter 110 may be referred to as a starting motor ([0032]);
determining, responsive to receipt of the vehicle start request, that the motor of the vehicle has failed to start (Fig. 4 at t1-t2 a sufficiently high voltage was not applied to the engine starter 110. Thus the control unit 40 determines that the engine-start attempt has failed [0075]-[0077] [0100]);
transmitting an indication that the motor of the vehicle has failed to start to a self- heating battery on-board the vehicle (Fig. 1 the battery 10 includes four battery cells 11 connected in parallel. At least one of the four battery cells 11 and controller 20 (Fig. 2) identified as self-heating battery.] controller 20 determines that the engine-start attempt has failed [0055],[0077]);
Kim further discloses obtaining a temperature of the working battery or a temperature around the vehicle (Fig. 4 when temperature Tb of the battery 10 is lower than the reference temperature Tr, controller 20 (within self-heating battery 100) outputs a self-discharge signal at a third time t3. As a result, the temperature Tb of the battery 10 increases to reference temperature value Tr at t4 ([0079]) ([0080]);
operating, responsive to the temperature of the working battery or the temperature around the vehicle being less than or equal to a predefined temperature threshold for a cold-start of the vehicle, the battery to heat the battery (Fig. 4 when temperature Tb of the battery 10 is lower than the reference temperature Tr, controller 20 (within self-heating battery 100) outputs a self-discharge signal at a third time t3. As a result, the temperature Tb of the battery 10 increases to reference temperature value Tr at t4 ([0079]) ([0080]).
Kim further discloses receiving another vehicle start request to start the motor of the vehicle (The user may make a second engine-start attempt at a fifth time t5 after the self-discharge period. Fig. 4 [0082]).
Although Kim discloses the battery 10 includes four battery cells 11 (including the self-heating and working battery) connected in series and/or parallel [0036] , Kim does not disclose/show the connection of the working and self-heating battery. In other words, Kim does not clearly show the working battery with a working battery container and a pair of working electrical tabs projecting from the working battery container nor discloses the self-heating battery including a pair of heating electrical tabs projecting from a heating battery container, wherein the heating battery container is located side-by-side with the working battery container, and the heating electrical tabs are in electrical contact with the working electrical tabs to transfer heat from the self-heating battery to the working battery.
Meintschel teaches the working battery (Fig. 4 cell 1) with a working battery container and a pair of working electrical tabs projecting from the working battery container (each cell has a cell housing and is a frame 5 which circumscribes the single cell 1 Abstract and [0034]. Fig.1 and 4 poles 3) and teaches the self-heating battery including a pair of heating electrical tabs projecting from a heating battery container (Fig. 4 another cell 1), wherein the heating battery container is located side-by-side with the working battery container of the working battery (Fig. 4 two cells are located side by side), and the heating electrical tabs are in electrical contact with the working electrical tabs ([0046] The abutting single cells 1 are connected electrically to each other via their pole lugs 3 for an electrical connection, by having the same polarity of two single cells 1 abutting each other connected in a form-fit and material-fit manner by means of a spot welding method or another suitable welding or pressing method).
 It would have been obvious to a person of ordinary skill in the art to modify Kim’s battery 10 to include the working battery with a working battery container and a pair of working electrical tabs projecting from the working battery container, the self-heating battery including a pair of heating electrical tabs projecting from a heating battery container, wherein the heating battery container is located side-by-side with the working battery container of the working battery, and the heating electrical tabs are in electrical contact with the working electrical tabs, in order handle a single cell with ease ([0016] of Meintschel) of  and to avoid the need for additional components, as e.g., conductor rails, cell connectors and/or cell connector plates ([0046] of Meintschel)

In regards to the heating electrical tabs in electrical contact with the working electrical tabs to transfer heat from the self-heating battery to the working battery,  the teachings of Kim in view of Meintschel as described above wherein the battery 10 is modified to be connected as taught by Meintschel and discharged in order to heat the battery 10 as disclosed by Kim, will transfer heat between the self-heating battery to the working battery since electrical conductors (i.e., Meintschel positive and negative terminals 3) generate heat when conducting current. 
Also even though Kim discloses heating the battery responsive to the temperature of the working battery or the temperature around the vehicle being less than or equal to the temperature threshold for the cold-start of the vehicle, Kim does not clearly show that said heating includes the self-heating battery to output electrical-resistance-generated heat transferred through an at least partially uncoated portion of each of the heating electrical tabs to the working electrical tabs extending from the working battery container to heat the working battery.
However, based on scientific principle a conductor will generate heat when it conducts current due to the conductor’s resistance. This principle is further evident through by Sadeghi ([0049]) where Sadeghi states that Joule heating, also known as Ohmic heating and resistive heating, is the process by which the passage of an electric current through a conductor produces heat. Joule's first law states that the power of heating generated by an electrical conductor is proportional to the product of its resistance and the square of the current.
 As such, since current is conducted through Kim’s heating and working tabs when battery 10 is discharged, the heating and working tabs will generate heat due to their electrical resistance (i.e. “electrical-resistance-generated heat”). Since heat is thermally conductive in the heating and working tabs, then said generated heat is transferred from the self-heating battery to the working battery (and vice versa) via heating and working tabs.
Thus the combined teachings of Kim in view of Meintschel will render the self-heating battery outputting electrical-resistance-generated heat transferred through the heating electrical tabs to the working electrical tabs to heat the working battery.
Kim in view of Meintschel does not disclose/teach portions of electrical tabs are at least partially uncoated.
Yu teaches an electrical tabs that are uncoated (Fig. 1 anode 12 has uncoated tab 22 and foil 14. Cathode 24 has uncoated connector tabs 30 and foil 26 [0023]-[0025]).
It would have been obvious to a person of ordinary skill in the art to modify the electrical tabs of Kim in view of Meintschel to be uncoated, as taught by Yu in order to serve as a current collector for the anode and cathode and for joining in an electrical connection with the other anodes in the overall stack [0023]-[0025].
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859